Citation Nr: 0527749	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
prostate cancer, status post radical prostatectomy associated 
with exposure to herbicides, for the period from May 1, 2002.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from June 1956 to 
April 1958 and from September 1960 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In July 2004, the Board remanded the veteran's 
claim to the RO for further evidentiary development.

In a January 2003 written statement, the veteran said that, 
although he had intended to work for two more years before 
retiring, he had to quit his job due to his service-connected 
disability.  While not entirely made clear, it may be that, 
by this statement, the veteran seeks to raise a claim of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disability.  The 
matter is referred to the RO for appropriate development and 
adjudication.


FINDING OF FACT

With consideration of the doctrine of reasonable doubt, the 
objective and competent medical evidence of record is in 
relative equipoise as to whether the veteran's service-
connected prostate cancer, status post radical prostatectomy, 
is manifested by daily urinary voiding of 5 to 6 times, and 
night-time urinary voiding of one time, with occasional 
episodes of urinary incontinence, although his need to wear 
absorbent materials unclear, but without evidence of a need 
for continuous catherization or urinary tract infection, the 
need to change absorbent materials 2 to 4 times daily, or the 
need for daily hourly voiding.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for an initial rating of 20 percent (but not more) 
for the veteran's service-connected prostate cancer, status 
post radical prostatectomy, effective from May 1, 2002, have 
been met.  38 U.S.C.A. § 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic 
Code (DC) 7528 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Private medical records, dated from August 2001 to March 
2002, reflect that in October 2001 the veteran underwent a 
radical prostatectomy for treatment of prostate cancer.  A 
December 2001 record entry indicates that the veteran said he 
was doing "great".  The physician noted that the veteran 
was doing well, and wore a small pad.  Impotence was also 
noted.

In August 2002, the veteran underwent VA genitourinary 
examination.  According to the examination report, he had 
undergone a suprapubic or retropublic prostatectomy in 
October 2001, and his recovery seemed uneventful.  Since 
surgery, the veteran said he was experiencing urinary 
incontinence, often with urgency but sometimes without any 
awareness of need to void.  This was accompanied by some 
dribbling post micturition.  He had intentionally reduced 
fluid intake to decrease the amount of urine formed and 
clothing soiled.  The veteran continued to have a good 
stream, and got up approximately once during the night to 
empty his bladder.  He had experienced slight dysuria after 
his catheter was removed after surgery, which was not present 
thereafter.  His continence was unchanged, and it was noted 
that he had not needed to wear pads.  He discussed the 
possibility of implantation of an artificial sphincter with 
his urologist.  There was no evidence of infection or urinary 
stones.  He had returned to full time work in January 2002.  
Further, since surgery, the veteran reported a slight change 
in his stool pattern, with daily bowel movement that required 
laxative-type foods or over-the-counter laxatives to maintain 
daily movements.  His stools were softer and smaller, and he 
had difficulty expelling them.  He described it as an 
inability to push out his feces.  His weight had increased 
since the surgery, from 220 to 245 pounds, but he now weighed 
230 pounds, with intentional weight loss.  His energy and 
appetite were good, and his activities returned to 
essentially his preoperation status.   

On examination, it was noted that the veteran appeared 
healthy and weighed 229 pounds.  There were three well-healed 
scars over his lower abdomen, one midline in the suprapubic 
area, one pink scar in the left groin, from recent hernia 
repair, and a smaller right groin inguinal hernia repair 
scar.  His right testicle was of normal size, and the left 
one was half the size of the right testicle.  Neither was 
tender, and both had normal consistency.  The rectal walls 
were normal.  Urine analysis was benign.  Diagnoses included 
prostate cancer, status post prostatectomy, complicated by 
urinary incontinence and impotence and no evidence of 
active/residual neoplastic disease.  

In September 2002, the RO granted the veteran's claim for 
service connection for prostate cancer, status post radical 
prostatectomy, associated with herbicide exposure.  A 100 
percent rating was awarded, effective from July 31, 2001, to 
April 30, 2002, and a 10 percent rating was awarded 
thereafter, effective from May 1, 2002.  Service connection 
for impotence was also granted at that time, rated at 0 
percent, plus special monthly compensation for loss of use of 
a creative organ.

In his January 2003 notice of disagreement, the veteran 
reported that he had to quit his job and was a "social 
outcast" evidently due to his recent surgery.  He said that 
during a recent business meeting, he had defecated in his 
pants without warning, and that he wore diapers.  The veteran 
stated that he was losing his job, friends, and neighbors 
because of his odor and unannounced bowel movements.  

In his March 2003 substantive appeal, the veteran reiterated 
that he experienced urinary incontinence, was unable to 
control his bowel movements, and wore absorbent pads.  He 
said he had to change his clothing at least five times a day 
and had no control of his genitourinary system or his stool.  
He reported some blood in his stool and said he was weak 
because of his genitourinary problems.

In a July 2003 written statement, the veteran's service 
representative said that he had talked with the veteran, and 
the veteran said he needed to change his pad 2 or 3 times a 
night, and experienced continual leakage several times a week 
with some bleeding, that was yet unreported to his physician.

In December 2004, the veteran, who was noted to be 66 years 
of age, underwent another VA genitourinary examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  His history of radical 
retropubic prostatectomy in October 2001 was noted, as well 
as his impotence since the surgery.  He also claimed urinary 
incontinence, and described leakage of urine post-void.  He 
said that he did not and had not worn any protective devices, 
such as pads, etc., and claimed he changed his pants 
frequently.  He reported occasional, sudden loss of urine 
unrelated to the urge to urinate.  The veteran also reported 
that he often had difficulty with fecal control, with post-
defecation drainage of clear fluid. 

On examination, the veteran had well-healed abdominal 
incisions in inguinal areas and low midline, the latter for 
the prostatectomy.  The examiner noted that the veteran wore 
no underwear, and no pads were visible.  His pants were dry.  
In moving from an erect position to sitting, to lying down, 
to sitting up, and to then standing, there was no visible 
loss of urine during those active maneuvers.  The clinical 
impression was carcinoma of the prostate, status post radical 
prostatectomy with apparent cure, erectile dysfunction 
secondary to surgery, urinary incontinence secondary to 
surgery, and questionable fecal incontinence, questionably 
secondary to surgery.  

Further, the VA examiner commented that the veteran was at a 
significant risk for biochemical failure within 10 years and 
needed continued monitoring.  There was no question that 
erectile dysfunction was a known risk of radical 
prostatectomy.  As to the veteran's urinary incontinence, the 
VA examiner said that it is also an obvious accepted 
complication of radical surgery, but the VA physician was 
unable to find any objective evidence that it existed or, if 
it did exist, it seemed of a minor degree.  As to the 
veteran's fecal complaints, the VA examiner said recent 
reports indicated that problems with fecal continence were 
encountered in patients with radical prostatectomy.  It was 
unclear in the veteran's case what related to being clear 
fluid draining post-bowel movement.  The VA examiner would 
not expect this to be an urethrorectal fistula, which was 
noted to be a very unusual complication of the radical 
prostatectomy, but it would be better addressed by a 
gastroenterologist, who might want to evaluate the veteran's 
lower colon for any related or unrelated pathology.  

In an August 2005 written statement, the veteran said he used 
Depends pads and eliminated approximately 5 or 6 times a day 
and at night "in them".  He maintained that he was dry 
during his recent VA examination because he did not drink for 
five hours before the appointment.  He reiterated his 
embarrassment regarding have to urinate in a restaurant or 
frequently having to change his pads.  

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 

In a July and November 2004, the RO provided the appellant 
with correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.
 
In his notice of disagreement filed in January 2003, the 
veteran contended essentially that he experienced urinnary 
incontinence that warranted an increased rating.  His basis 
for that assertion was that his uncontrolled urinary and 
fecal incontinence affected his daily life and work.  He 
reiterated this argument in his substantive appeal, on VA 
Form 9, received in March 2003.

The RO issued a detailed February 2003 statement of the case 
(SOC) and July 2005 supplemental statement of the case 
(SSOC), in which the veteran and his representative were 
advised of all the pertinent laws and regulations, including 
those regarding an increased rating. 

We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
an initial rating in excess of 10 percent for the veteran's 
prostate cancer disability.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the July 2005 SSOC 
contained pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected prostate cancer disability, and has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2004).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board notes that the September 2002 rating decision 
granted service connection and the currently assigned 10 
percent disability evaluation.  In January 2003, the RO 
received the veteran's notice of disagreement as to the 
disability evaluation awarded for his service-connected 
prostate cancer, status post radical prostatectomy.  The U.S. 
Court of Appeals for Veterans Claims has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In this case, service connection has been established for 
residuals of prostate cancer, status post-radical perineal 
prostatectomy, under DC 7528.  A 100 percent rating was 
assigned effective from July 31, 2001, and a 10 percent 
rating was assigned effective from May 1, 2002. 

The Rating Schedule provides a 100 percent rating for 
malignant neoplasms of the genitourinary system.  38 C.F.R. § 
4.115b, Diagnostic Code 7528 (2004).  It is noted that 
following cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the 100 percent 
rating shall continue, with a mandatory VA examination at the 
expiration of 6 months.  Any change in evaluation based upon 
that or any subsequent examinations shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis the disability should be 
rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Id.

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2004).  
A 20 percent disability rating is provided for continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials that must changed less than two times a 
day, a 40 percent evaluation when absorbent materials must be 
changed two to four times a day, and a maximum 60 percent 
schedular rating for voiding dysfunction with urine leakage 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  
Id.

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night, a 20 percent evaluation requires either a daytime 
voiding interval that is between one and two hours or an 
awakening to void three to four times a night, and a maximum 
40 percent disability rating is warranted for either a 
daytime voiding interval that is less than one hour or an 
awakening to void five or more times per night.  Id.

In this case, service connection has been established for 
residuals of prostate cancer, status post-radical perineal 
prostatectomy.  A 100 percent rating was assigned effective 
from July 31, 2001, and a 10 percent rating was assigned 
effective from May 1, 2002. 

With consideration of the doctrine of reasonable doubt, the 
Board will exercise our discretion to conclude that an 
initial 20 percent evaluation, but no higher, is for 
assignment since May 1, 2002, as the objective medical 
evidence, including that noted at the August 2002 and 
December 2004 examinations, reflects that the service-
connected disability has been manifested primarily by 
complaints of urinary voiding 5 to 6 times a day, and 
occasional episodes of urinary incontinence with conflicting 
evidence as to whether the veteran needed to wear absorbent 
materials.  The Board notes that in both August 2002 and 
December 2004 the veteran told VA examiners that he did not 
use absorbent pads, although the December 2001 private 
medical record reflects he used a small pad.  The recent VA 
examination report includes the veteran's complaints of 
urinary and fecal incontinence.  However, the 2004 VA 
examiner had no explanation for the veteran's fecal voiding 
dysfunction, and said the veteran did not require absorbent 
materials.  We believe the current findings can support the 
assignment of a 20 percent rating for the veteran's prostate 
disorder, effective from May 1, 2002, under DC 7528.  
However, the objective medical evidence does not support a 
rating in excess of 20 percent, as there is no clinical 
evidence of urinary retention requiring intermittent or 
continuous catherization, or a daytime voiding interval less 
than one hour or night-time voiding of 5 to 6 times, or the 
need to change absorbent materials 2 to 4 times daily.

The medical evidence of record is replete with the veteran's 
reports of urinary incontinence without use of absorbent 
materials, although in his written statements in support of 
his claim he has reported having urinary and fecal frequency 
problems that require his use of absorbent pads.  This is at 
odds with the complaints rendered to VA examiners.  The 
medical evidence demonstrates that he told his treating 
private physician, in December 2001, that he used a small pad 
daily, although in his substantive appeal he said he changed 
the pads five or six times, but the veteran's service 
representative indicated that the veteran said he changed his 
pads 2 or 3 times a day.

On the other hand, at his August 2002 VA examination, he said 
he had decreased his fluid intake to reduce the amount of 
urine formed and clothing soilage, and did not need to wear 
pads and, in December 2004, he told the VA examiner he did 
not wear pads, but experienced fecal and urinary 
incontinence, which was described as leakage of urine post 
voiding.  Therefore, the Board concludes that the evidence is 
in relative equipoise as to whether there is urinary 
frequency as required for a 20 percent rating under DC 7528 
as due to the service-connected prostate cancer surgical 
residuals.  Overall, the evidence shows that there is a 
question as to which of the two evaluations should apply, 
since the current level of disability approximates the 
criteria for a 20 percent rating due to the service-connected 
disability.

Even though the Board has determined that a 20 percent rating 
is warranted in this case, there is not a question as to 
whether the 40 percent rating should be assigned under the 
regulations currently in effect.  First, we have so 
determined by giving the benefit of the doubt to the veteran.  
Second, given the available DCs, the disability picture is 
comparable to urinary frequency with daytime voiding between 
one and two hours, or awakening to void 3 to 4 times nightly, 
but the degree of disability as demonstrated by the findings 
on examinations does not appear to approximate the type or 
degree that would have resulted from a daytime voiding 
interval between of less than one hour or awakening to void 5 
to 6 times nightly due to the service-connected disability or 
the need to change absorbent materials 2 to 4 times daily.  
In fact, aside from the single private medical entry, dated 
in December 2001, the medical evidence is devoid of any 
reference to the veteran needing to wear an absorbent pad, or 
needing continuous catherization.  Nor is there objective 
medical evidence of marked obstructive symptomatology or the 
need to change absorbent materials 2 to 4 times daily.  
Therefore, the 20 percent rating, and no more, is appropriate 
under the facts of this case.
 
Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).  Although in 
written statements in support of his claim, the veteran has 
maintained that his service-connected prostate cancer 
disability has caused marked interference with his 
employment, he has not provided any objective evidence to 
support his assertion, such as employment records or 
supervisors' statements.  Nor is there any evidence that the 
service-connected disability necessitated frequent periods of 
hospitalization beyond that contemplated in the 100 percent 
rating for the period from July 31, 2001, to April 30, 2002.  
In the absence of such factors, the Board is not required to 
discuss the possible application of 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
prostate cancer disability, as the Court indicated can be 
done in this type of case.  Based upon the record, we find 
that at no time since the veteran filed his original claim 
for service connection has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board.


ORDER

A 20 percent evaluation for prostate cancer, status post 
radical prostatectomy, is granted for the period from May 1, 
2002, subject to the laws and regulations governing the award 
of monetary benefits.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


